DETAILED ACTION
Claims 1-9 and 11-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2020, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, last line, “the load instruction”, because there is a load instruction in line 5, and at least one other load instruction in lines 8-9.  The examiner recommends inserting --first-- before “load instruction” in lines 5, 7, and 9, and in the last line.
In claims 3-7, each instance of “the load instruction” for similar reasons as above.  Again, applicant could insert --first-- to correct this issue.
In claim 11, last two lines, “the load instruction” for similar reasons as above.  The examiner recommends inserting --first-- before “load instruction” in lines 2, 4, and 6, and in the last two lines.
In claims 13-17, each instance of “the load instruction” for similar reasons as above.  Again, applicant could insert --first-- to correct this issue.
In claim 18, last line, “the load instruction” for similar reasons as above.  The examiner recommends inserting --first-- before “load instruction” in lines 3, 5, and 7, and in the last line.
In claims 20-24, each instance of “the load instruction” for similar reasons as above.  Again, applicant could insert --first-- to correct this issue.
All dependent claims are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-4, 7-9, 10-11, 13-14, 17-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jourdan et al., U.S. Patent No. 6,438,673 (as cited by applicant and herein referred to as Jourdan).
Referring to claim 1, Jourdan has taught a load address prediction engine (FIG.1), comprising a load address prediction table (FIG.1, table 120) configured to store a plurality of load address prediction table entries each comprising a predictor tag field (FIG.1, field 122) and a memory address field (FIG.1, field 124), the load address prediction engine configured to:
a) receive a load instruction (see FIG.1, and note a load IP is received, which is indicative of receiving a load instruction);
b) generate a table index and a predictor tag (see column 3, lines 55-67, column 5, lines 61-67, column 6, lines 57-67, and FIG.1, and note a least significant portion of data 106 is a table index used to index into table 120.  Further, predictor tag 122 is generated for storage in table 120), both based on an identifier and a load path history indicator for the load instruction (from FIG.1, data 106, by name, is based on a load path history indicator, and data 106 is obtained by a lookup using at least a portion of a load instruction pointer (identifier) (e.g. see column 3, lines 45-48, and column 5, line 61-63.  Thus, data 106 (including the table index) is also based on the load identifier.  The predictor tag 122 comprises bits representing load path history and is associated with most significant bits in data 106 (column 3, lines 55-67), which, as described, is based on a load identifier.  Thus, predictor tag 122 is also based on the load identifier), wherein the load path history indicator comprises an indicator representing a previous sequence of one or more other load instructions that led to the load instruction ;
c) determine (via comparator 130 in FIG.1) whether the predictor tag is present in a predictor tag field (FIG.1, field 122) of a load address prediction table entry corresponding to the table index of the plurality of load address prediction table entries (basically, when a load is found in table 100, the address history is used to determine if the predictor tag 122 is present.  For instance, in TABLE THREE in column 6, assume 150 is the index and 200 is the tag.  Entry 150 will be looked up in the link table, and it is determined whether predictor tag 200 is present); and
d) responsive to determining that the predictor tag is present in the predictor tag field of the load address prediction table entry corresponding to the table index of the plurality of load address prediction table entries, provide a memory address from a memory address field of the load address prediction table entry corresponding to the table index as a predicted memory address for the load instruction (see FIG.1, address 124, and column 5, .
Referring to claim 3, Jourdan has taught the load address prediction engine of claim 1, further configured to:
a) determine whether the predicted memory address for the load instruction is present in a system data cache of a processor (from column 3, lines 27-29, the predicted memory address loads from cache, which inherently requires determining if the address is present in cache);
b) responsive to determining that the predicted memory address for the load instruction is present in the system data cache of the processor:
b1) retrieve data for the predicted memory address from the system data cache (when the data at the predicted address is in the cache, it will be inherently retrieved); and
b2) provide the retrieved data as a data value prediction to a back-end instruction pipeline of an execution pipeline of the processor (see column 2, lines 23-32; cache access can occur during the front end of the pipeline so that data can be delivered to the back end of the pipeline); and
responsive to determining that the predicted memory address for the load instruction is not present in the system data cache of the processor (from column 1, lines 49-52, the processor will determine if a cache miss occurs, which means the data is not present in the cache):
c1) prefetch data corresponding to the predicted memory address from a system memory of the processor (when a cache miss occurs, a next level of memory is accessed to obtain the data); and
c2) store the prefetched data in the system data cache of the processor (this is inherent in a memory hierarchy.  Most frequently accessed data is stored in faster levels of cache.  Thus, when a cache miss occurs, data is prefetched from a slower system memory and brought into the cache which experienced the miss).
Referring to claim 4, Jourdan has taught the load address prediction engine of claim 3, wherein:
a) each load address prediction table entry of the plurality of load address prediction table entries further comprises a confidence value field (see FIG.1, field 104 and note that the confidence value of the row in table 100 that led to the finding of a second row in table 120 is the confidence value of that second row); and
b) the load address prediction engine is configured to provide the memory address from the memory address field of the load address prediction table entry corresponding to the table index as the predicted memory address for the load instruction further responsive to the confidence value field of the load address prediction table entry corresponding to the table index exceeding a confidence threshold value field of the load address prediction engine (see column 4, lines 39-50).
Referring to claim 7, Jourdan has taught the load address prediction engine of claim 1, and, under a first interpretation, where “for memory disambiguation” is merely an intended use not imparting any structural limitations onto the claims, has further taught that the engine is configured to provide the memory address from the memory address field of the load address prediction table entry corresponding to the table index as the predicted memory address for the load instruction to a back-end instruction pipeline of a processor   This is inherent.  The predicted address must be provided to the back-end of the pipeline for various reasons, for instance, to compare to the actual memory address to determine if a misprediction occurred.
Referring to claim 8, Jourdan has taught the load address prediction engine of claim 1 integrated into an integrated circuit (IC).  See the first sentence of the abstract.  The engine is part of a microprocessor, which is an integrated circuit.
Referring to claim 9, Jourdan has taught the load address prediction engine of claim 1 integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device (since there is inherent communication taking place among the wires in Jourdan, the device is a communication device); a fixed location data unit; a mobile location data unit; a mobile phone; a cellular phone; a smart phone; a tablet; a phablet; a computer (a processor, which Jourdan is directed to, is computer); a portable computer; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; and an automobile.
Claims 11, 13-14, 17-18, and 20-21 are respectively rejected for similar reasons as claims 1, 3-4, 7 (under the first interpretation), 1, and 3-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jourdan.
Referring to claim 2, Jourdan has taught the load address prediction engine of claim 1, but has not taught to generate the table index and the predictor tag based on a branch direction history or a branch path history, or combinations thereof.  Instead, Jourdan teaches generally basing the load address prediction on some branch history (see column 7, lines 1-21).  However, Jourdan further states that, in one embodiment, branch history is stored in the load buffer 100 for an incorrect load prediction, and the next time the same load is to be predicted and the current branch history matches that previously recorded, a prediction will not be made.  One of ordinary skill in the art would recognized that if a prediction is not to be performed based on matching history, then one way of limited finite ways that would have been obvious to try with more than a reasonable expectation of success would be to not generate the table index and predictor tag for lookup in table 120.  That is, if a prediction is not going to be made based on branch history, then why perform extra power-consuming lookup and comparison operations in table 120 for no reason (since the output of that table is not to be used)?  Note that saving power to generate the table index and the predictor tag based on a branch direction history or a branch path history, or combinations thereof (in other words, the generation of the table index and predictor tag will occur when there isn’t a matching branch history, and will not occur when there is a matching branch history).
Claims 12 and 19 are rejected for similar reasons as claim 2.

Claims 6, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jourdan in view of Mylavarapu, U.S. Patent Application Publication No. 2010/0049912 A1.
Referring to claim 6, Jourdan has taught the load address prediction engine of claim 3, but has not taught wherein: each load address prediction table entry of the plurality of load address prediction table entries further comprises a cache way field; and the load address prediction engine is configured to determine whether the predicted memory address for the load instruction is present in the system data cache of the processor based on the cache way field of the load address prediction table entry corresponding to the table index of the plurality of load address prediction table entries.  However, Mylavarapu has taught cache way prediction associated with a load address based on a cache way field (FIG.4B, field 328) in order to reduce power consumption by disabling ways that are not predicted to be associated with the load address.  See the abstract.  As a result, to decrease power in cache lookups in Jourdan, it would have been obvious to one of ordinary skill in the art before the effective filing each load address prediction table entry of the plurality of load address prediction table entries further comprises a cache way field; and the load address prediction engine is configured to determine whether the predicted memory address for the load instruction is present in the system data cache of the processor based on the cache way field of the load address prediction table entry corresponding to the table index of the plurality of load address prediction table entries.
Claims 16 and 23 are rejected for similar reasons as claim 6.
Claims 7, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jourdan in view of the examiner’s taking of Official Notice.
Referring to claim 7, Jourdan has taught the load address prediction engine of claim 1, but, under a second interpretation, where memory disambiguation has to be performed, has not taught that the engine is configured to provide the memory address from the memory address field of the load address prediction table entry corresponding to the table index as the predicted memory address for the load instruction to a back-end instruction pipeline of a processor for memory disambiguation.  However, memory disambiguation is well known and accepted in the art and allows reordering of memory operations to try to achieve a performance increase, but also ensures memory operations are ordered where required.  This requires knowing if a load prediction is correct and thus it must be provided to later point in the pipeline so that it can be compared to the actual load address.  As a result, to speed up memory execution but also ensure correctness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jourdan such that the engine is configured to provide the memory address of the memory address field of the load address prediction table entry corresponding to the table index as the predicted memory address for the load instruction to a back-end instruction pipeline of a processor for memory disambiguation.
Claims 17 and 24 are rejected for similar reasons as claim 7 (under the second interpretation).

Allowable Subject Matter
Claims 5, 15, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner further notes that applicant may be able to overcome the current rejection by claiming that the load path history indicator comprises at least one program counter value corresponding to a previous sequence of one or more other load instructions that led to the load instruction (see paragraph [0026] of the specification).  In Jourdan, the load path history indicator instead comprises bits of memory addresses from which values are loaded.

Response to Arguments
Applicant basically argues that Jourdan has not taught the load path history indicator as claimed.
The examiner respectfully disagrees.  Jourdan’s predictor allows for aliasing (column 10, line 66, to column 11, line 9).  This means different (previous and later) load instructions may map to the same history, even if different load addresses are used by these load instructions.  For instance, aliasing could happen because not all address bits are stored as part of the history (see 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/David J. Huisman/Primary Examiner, Art Unit 2183